Case 15-26995        Doc 36      Filed 04/12/19      Entered 04/12/19 14:00:24            Desc        Page 1
                                                    of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                                        CASE NO. 15 B 26995
                                                              CHAPTER 13
Kelly Forrest
                                                              JUDGE LASHONDA A. HUNT

         DEBTOR                                               NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Marilyn O Marshall
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed below
has been paid in full.

Name of Creditor: CCO Mortgage/RBS Citizens




Final Cure Amount

Court   Account                                   Claim               Claim               Amount
Claim # Number                                    Asserted            Allowed             Paid

   7      XXXXXXXX1961                            $4,001.66           $4,001.66           $4,001.66

Total Amount Paid by Trustee                                                              $4,001.66


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

    Through the Chapter 13 Conduit                     X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the Chapter
13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor has paid
in full the amount required to cure the default on the claim; and 2) whether the Debtor is otherwise current
on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 15-26995          Doc 36   Filed 04/12/19      Entered 04/12/19 14:00:24           Desc      Page 2
                                                   of 2


                                                                                  CASE NO. 15 B 26995


                                    CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court ’s ECF System at the e-mail
address registered with the Court on this 12th day of April, 2019.


Kelly Forrest, 4010 West 150th Street, Unit #12, Midlothian, IL 60445


ELECTRONIC SERVICE - Urban & Burt Ltd, 5320 W 159th St Rm 501, Oak Forest, IL 60452


CCO Mortgage/RBS Citizens, 10561 Telegraph Rd, Glen Allen, VA 23059-4577


ELECTRONIC SERVICE - United States Trustee


Date: April 12, 2019                                          /s/ Marilyn O Marshall
                                                              Marilyn O Marshall
                                                              Chapter 13 Trustee
                                                              224 S Michigan Ave
                                                              Ste 800
                                                              Chicago, IL 60604
